             Case 3:20-cv-00155-WHO Document 57 Filed 05/05/20 Page 1 of 1




     Melinda Davis Nokes, Bar No. 167787
 1   WEITZ & LUXENBERG, P.C.
     1880 Century Park East, Suite 700
 2   Los Angeles, CA 90067
     Telephone: (310) 247-0921
 3   Facsimile: (310) 786-9927
     mnokes@weitzlux.com
 4
     Attorney for Plaintiff J.C. proceeding under pseudonym
 5

 6                                 UNITED STATES DISTRICT COURT

 7                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

 8                                    SAN FRANCISCO DIVISION

 9   J.C., an individual,                                  CASE NO. 3:20-cv-00155-WHO
10
                     Plaintiff,                            [PROPOSED] ORDER GRANTING
11                                                         STIPULATION REGARDING
            vs.                                            PLAINTIFF’S RESPONSE TO
12                                                         DEFENDANT HILTON WORLDWIDE
     CHOICE HOTELS INTERNATIONAL, INC.,                    HOLDINGS INC.’S MOTION TO DISMISS
13   HILTON WORLDWIDE HOLDINGS, INC., and
14   MARRIOTT INTERNATIONAL, INC.,                         Date: June 3, 2020
                                                           Time: 2:00 pm
15                   Defendants.                           Judge: Hon. William H. Orrick
                                                           Courtroom: 2 – 17th Floor
16

17          PURSUANT TO STIPULATION, IT IS HEREBY ORDERED that the time for Plaintiff to file an
18
     Opposition to Defendant Hilton Worldwide Holdings, Inc.’s Motion to Dismiss is extended to May 8,
19
     2020 and Hilton Worldwide Holdings, Inc.’s Reply is extended to May 20, 2020.
20
            IT IS SO ORDERED.
21
     Dated: May 5, 2020                                 by: _______________________________
22                                                      HONORABLE WILLIAM H. ORRICK
23

24

25
26

27

28                                                     1
      [PROPOSED] ORDER GRANTING STIPULATION REGARDING PLAINTIFF’S RESPONSE TO DEFENDANT
                                                      HILTON WORLDWIDE HOLDINGS INC.’S
                                               MOTION TO DISMISS CASE NO. 3:20-CV-00155-WHO
